
	

113 S2969 IS: General of the Army Omar Bradley Property Transfer Act of 2014
U.S. Senate
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2969
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize the transfer of certain items under the control of the Omar Bradley Foundation to the
			 descendants of General Omar Bradley.
	
	1.Short titleThis Act may be cited as the General of the Army Omar Bradley Property Transfer Act of 2014.2.Transfer of certain items of the Omar Bradley Foundation to the descendants of General Omar Bradley(a)Transfer authorizedThe Omar Bradley Foundation, Pennsylvania, may transfer, without consideration, to the child of
			 General of the Army Omar Nelson Bradley and his first wife Mary Elizabeth
			 Quayle Bradley, namely Elizabeth Bradley, such items of the Omar Bradley
			 estate under the
			 control of the Foundation as the Secretary of the Army  determines to be
			 without
			 historic value to the Army.(b)Time of submittal of  claim for transferNo item may be transferred under subsection (a) unless the claim for the transfer of such item is
			 submitted to the Omar Bradley Foundation during the 180-day period
			 beginning on the date of the enactment of this Act.
